February 4, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Investment Funds - Dreyfus/Newton International Equity Fund - Dreyfus Tax Sensitive Total Return Bond Fund - Dreyfus/The Boston Company Small/Mid Cap Growth Fund - Dreyfus/The Boston Company Small Cap Growth Fund - Dreyfus/The Boston Company Small Cap Value Fund - Dreyfus Diversified Emerging Markets Fund 1933 Act File No.: 33-08214 1940 Act File No.: 811-04813 CIK No.: 0000799295 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information for each of the above-referenced funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 174 to the Registration Statement, electronically filed with the Securities and Exchange Commission on January 27, 2015. Please address any comments or questions to my attention at 212-922-6832. Sincerely, /s/ Jennifer Huancayo Jennifer Huancayo Paralegal
